Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.            
 	Claim 15 recite “A computer program product comprising a computer readable storage medium …”  By way of example, and not limitation, such computer-readable media can comprise RAM, ROM, EEPROM, CD-ROM or other optical disk storage, magnetic disk storage or other magnetic storage devices, or any other medium that can be used to carry or store desired program code in the form of instructions or data structures and that can be accessed by a computer”, where medium does not have a specific definition and does not limit the claimed medium from being a transitory medium such as signal.  Pending claims are interpreted as broadly as their terms reasonably allow. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989).  The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (See MPEP 2111.01).  When the broadest reasonable interpretation of a claim covers a signal per se, the See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
 	A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim.  Cf.  Animals – Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987)
 	The Broadest Reasonable Interpretation (BRI) of a claimed “computer program”, when read in light of the specification and as interpreted by one of ordinary skill in the art, may cover both statutory and non-statutory embodiments.  In particular, “computer program product” can sometimes be broadly interpreted as a product (machine and/or article of manufacture) as well as other non-statutory embodiments (software per se and/or transitory forms of signal transmission). Therefore, with the broadest reasonable interpretation, the computer program claimed may be non-statutory.  
 	Claims 16-20 inherit the deficiencies of the base claim 15 and therefore are non-statutory by virtue of their dependency.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 8-14 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

4.	Claims 8-14 are rejected under 112 (b) since the claims are directed to a device which is a machine which consists of parts/components (see MPEP 2106).  However, no structures or components are being claimed. A network interface and a processing system are not the components or parts of the device.   

Claim Rejections - 35 USC § 103
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



3.	Claims 1-20 is/are rejected under 35 U.S.C. 103 as being un-patentable over US Publication 2007/0130295 to Rastogi et al. (hereinafter Rastogi) in view of US Publication  2015/0286416 to Astigarraga et al. (hereinafter Astigarraga)    

	As to claims 1, 8 and 15, Rastogi discloses a computer-implemented method comprising:
 	building a fabric login payload at a device to establish a plurality of communication parameters with a switched fabric network (Rastogi: para. [0109] N13 Port 702 may transmit (18) to F13 Port 704 an ELS13 NVFM message which includes an NVFM protocol payload comprising a list of logical PWWN(s)/NWWWN(s) that the N13 Port intends to login into the fabric. Thus, for example, the N13 Port may provide the F13 Port with a list of PWWNs and request the F13 Port to provide corresponding VSAN IDs for one or more of the PWWN(s) in the list. In at least one implementation, the NVFM protocol payload may include other information (such as, for example, NWWN, FCID, QoS criteria, node ID, OUI, vendor specific information, and/or any other information or criteria which can be passed to the F13 Ports via the FC fabric));
 	determining a routing mode capability of the device (Rastogi: Fig.7; para. [0109] N13 Port 702 may transmit (18) to F13 Port 704 an ELS13 NVFM message which includes an NVFM protocol payload comprising a list of logical PWWN(s)/NWWWN(s) that the N13 Port intends to login into the fabric. Thus, for example, the N13 Port may provide the F13 Port with a list of PWWNs and request the F13 Port to provide corresponding VSAN IDs for one or more of the PWW\W(s) in the list. The NVFM protocol payload may include other information (such as, for example, NWWN, FCID, QoS criteria, node ID, OUI, vendor specific information, and/or any other information or criteria which can be passed to the F13 Ports via the FC fabric). Para. [0110] Using information from the list of logical PWWW(s) which are requesting login, the F13 Port may access (19) at least one DPVM database in order to determine which VSAN(s) are associated with each logical PWWN in the N13 Port list);
 	sending the fabric login payload to the switched fabric network to establish communication between the device and a network device of the switched fabric network (Rastogi: Fig.7; para. [0109] N13 Port 702 may transmit (18) to F13 Port 704 an ELS13 NVFM message which includes an NVFM protocol payload comprising a list of logical PWWN(s)/NWWWN(s) that the N13 Port intends to login 
 	Rastogi does not explicitly disclose:
 	configuring one or more routing support bits in the fabric login payload based on the routing mode capability of the device; and
 	However, Astigarraga from the same or similar fields of endeavor teaches
 	configuring one or more routing support bits in the fabric login payload based on the routing mode capability of the device (Astigarraga: para. [0063] The Login Extension Data 313 may be specified by the any number of bytes located from word 64 and on. [0069] N13 Port-VSAN (or Host-VSAN) associations may be dynamically determined and assigned at one or more F13 Ports based on selected criteria such as, for example: PWWN, NWWN, FCID, QoS criteria, node ID, OUI (Organization Unique Identifier), vendor specific information, and/or any other information or criteria which can be passed to the F13 Ports via the FC fabric); 
 	It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the invention. One of ordinary skill in the art would be motivated to do so for this field specifies additional data that may be necessary for a login, which extends the size of the login frame (Astigarraga: para. [0063]), and contains information such as routing control, destination identifier, originating exchange, source identifier, etc. Network Header 203, which may also be known as 

 	As to claims 2, 9 and 16, the rejection of claim 1 as listed above is incorporated herein. In addition Rastogi - Astigarraga discloses wherein the one or more routing support bits are selectable between a plurality of routing modes (Astigarraga: para. [0063] The Login Extension Data 313 may be specified by the any number of bytes located from word 64 and on. [0069] N13 Port-VSAN (or Host-VSAN) associations may be dynamically determined and assigned at one or more F13 Ports based on selected criteria such as, for example: PWWN, NWWN, FCID, QoS criteria, node ID, OUI (Organization Unique Identifier), vendor specific information, and/or any other information or criteria which can be passed to the F13 Ports via the FC fabric)

As to claims 3, 10 and 17, the rejection of claim 2 as listed above is incorporated herein. In addition Rastogi - Astigarraga discloses wherein the one or more routing support bits comprise one or more extended routing mode support indicators (Rastogi: [0069] N13 Port-VSAN (or Host-VSAN) associations may be dynamically determined and assigned at one or more F13 Ports based on selected criteria such as, for example: PWWN, NWWN, FCID, QoS criteria, node ID, OUI (Organization Unique Identifier).

As to claims 4, 11 and 18, the rejection of claim 1 as listed above is incorporated herein. In addition Rastogi - Astigarraga discloses wherein the switched fabric network is a storage area network (Rastogi: para. [0016] dynamic virtual SAN (VSAN) configuration of at least one N13 Port in a storage area network, and para. [0031] traffic for multiple different virtual groups of network devices (e.g., multiple VSANs)).

As to claims 5 and 12, the rejection of claim 1 as listed above is incorporated herein. In addition Rastogi - Astigarraga discloses wherein the routing mode capability of the device is determined based on one or more configuration parameters of the device (Rastogi: para. [0109] N13 Port 702 may transmit (18) to F13 Port 704 an ELS13 NVFM message which includes an NVFM protocol payload comprising a list of logical PWWN(s)/NWWWN(s) that the N13 Port intends to login into the fabric).

As to claims 6 and 13, the rejection of claim 1 as listed above is incorporated herein. In addition Rastogi - Astigarraga discloses wherein the routing mode capability of the device is configurable on a per-port basis (Rastogi: Fig.7; para. [0109] N13 Port 702 may transmit (18) to F13 Port 704 an ELS13 NVFM message which includes an NVFM protocol payload comprising a list of logical PWWN(s)/NWWWN(s) that the N13 Port intends to login into the fabric. Thus, for example, the N13 Port may provide the F13 Port with a list of PWWNs and request the F13 Port to provide corresponding VSAN IDs for one or more of the PWW\W(s) in the list)

As to claims 7, 14 and 20, the rejection of claim 1 as listed above is incorporated herein. In addition Rastogi - Astigarraga discloses wherein the one or more routing support bits comprise one or more predetermined bit fields in a common service parameters payload of a fabric login request for a switching device of the switched fabric network (Astigarraga: para. [0063] The Login Extension Data 313 may be specified by the any number of bytes located from word 64 and on. [0069] N13 Port-VSAN (or Host-VSAN) associations may be dynamically determined and assigned at one or more F13 Ports based on selected criteria such as, for example: PWWN, NWWN, FCID, QoS criteria, node ID, OUI (Organization Unique Identifier), vendor specific information, and/or any other information or criteria which can be passed to the F13 Ports via the FC fabric) 

As to claim 19, the rejection of claim 15 as listed above is incorporated herein. In addition Rastogi - Astigarraga discloses wherein the routing mode capability of the device is determined based on one or more configuration parameters of the device, and the routing mode capability of the device is configurable on a per-port basis (Rastogi: Fig.7; para. [0109] N13 Port 702 may transmit (18) to F13 Port 704 an ELS13 NVFM message which includes an NVFM protocol payload comprising a list of logical PWWN(s)/NWWWN(s) that the N13 Port intends to login into the fabric. Thus, for example, the N13 Port may provide the F13 Port with a list of PWWNs and request the F13 Port to provide corresponding VSAN IDs for one or more of the PWW\W(s) in the list).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001. The examiner can normally be reached M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 5712723123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478